DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Information Disclosure Statement 
3. 	The information disclosure statements (IDS) were submitted on 03/17/22, 04/29/21, 03/05/21, and 02/18/20. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

Response to Applicant’s Restriction/Election Response
4.	Applicant’s (provisional) election with traverse of the Species IV (Fig. 6) corresponding to claims 9-20 in the reply filed on 09/27/22 has been acknowledged. 
Furthermore, Applicant traverses that Species IV corresponding to Fig. 6 all relate to the same embodiment that culminates the communication system 600 shown in Fig. 6, so that examination of claims 9-20 would be included from the examination of (non-elected) claims 1-8, thereby placing no additional burden on the Examiner.
However, upon further review/scrutiny, the figures corresponding to Species I - Species IV are broadly related to a subject matter of an optical system, but Applicant’s elected Species IV, which utilizes the optical imaging system (500), overlaps with Species II corresponding to Fig. 2A-2B and Species III corresponding to Fig. 5A.	
Therefore, at least by the overlapping reason and to extend a customer courtesy, the Examiner will incorporate non-elected claims 1-8 (which belongs in Species II) with elected claims 9-20. 				    
In conclusion, the Examiner will examine on merits the elected Species IV corresponding to claims 9-20, wherein the remaining non-elected claims 1-8 have been reinstated as elected claims, so that all of the currently pending claims 1-20 will be examined on merits.
Henceforth, in view of all of the reasons/rational as set forth above, the restriction/election of Species requirement for Examination purposes as indicated is now deemed proper and therefore made FINAL.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

6.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-4, 9-12, and 15-19 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Cook (2003/0206338 A1) in view of Poon et al (2016/0041390 A1). 
Regarding claims 1 and 9, Cook discloses an optical imaging system comprising:
an imaging detector (52) located at a focal plane of the optical imaging system (Fig. 2), the imaging detector being responsive to electromagnetic radiation (e.g., X-ray, ultraviolet, visible, infrared, MMW (millimeter) radiation, microwave frequencies, and radio waves, wherein these waves occupy various portions of electromagnetic spectrum and differs only in frequency and wave length) (abs.; Figs. 1-2; paras. [0017], [0022]);


a field lens (40) coupled to the imaging detector (52) and configured to focus the electromagnetic radiation onto the imaging detector (abs.; Fig. 1b; para. [0011], [0022]); and
wherein the field lens (40) includes a first side (42) having a curved surface configured to direct the electromagnetic radiation and a second side (44) having a stepped/flat surface including one or more stepped zone(s) positioned to maintain a substantially constant thickness along a radius of the field lens (Fig. 1a).
Cook does not seem to particularly disclose:
a modified-Schmidt corrector lens comprising the first side having the curved surface configured to direct the electromagnetic radiation and the second side having the stepped surface including the one or more stepped zones positioned to maintain the substantially constant thickness along the radius of the corrector lens.
However, Poon et al teaches an optical imaging system at least comprising:
a (modified) Schmidt corrector lens (351) including a first side having a curved surface configured to direct visible light and the second side having a stepped surface including one or more stepped zones positioned to maintain the substantially constant thickness along the radius of the corrector lens (351) according to an embodiment, in order to correct an optical aberration in the image light (Fig. 3A; paras. [0044], [0004-0005]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the optical imaging system as taught by Cook to incorporate/combine Poon et el’s teaching as above so that the modified-Schmidt corrector lens includes the first side having the curved surface configured to direct the electromagnetic radiation and the second side having the stepped surface including the one or more stepped zones positioned to maintain the substantially constant thickness along the radius of the corrector lens, in order to correct an optical aberration in the image light.
Regarding claims 2 and 10, Cook discloses an optical imaging system comprising:
the imaging detector (52) located at the focal plane of the optical imaging system (Fig. 2), the imaging detector being responsive to electromagnetic radiation (e.g., X-ray, ultraviolet, visible, infrared, MMW (millimeter) radiation, microwave frequencies, and radio waves, wherein these waves occupy various portions of electromagnetic spectrum and differs only in frequency and wave length), 
wherein the field lens (40) includes the first side (42) having a curved surface configured to direct the electromagnetic radiation and the second side (44) having the stepped/flat surface including one or more stepped zone(s) positioned to maintain a substantially constant thickness along a radius of the field lens (Fig. 1a) as discussed above.
Cook’s optical imaging system utilizes infrared and MMW (millimeter) radiation (inherently includes a preferred/designated/central wavelength as an operating wavelength of the optical imaging system associated with the infrared and MMW (millimeter) radiation) as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of the optical imaging teachings as taught by Cook to readily  realize/recognize, wherein a depth of each stepped zone corresponds to the wave length of the electromagnetic radiation, and/or the central operating wavelength of the system, as a matter of simple design choice/preference.
Regarding claims 3 and 11, Cook discloses an optical imaging system comprising:
the imaging detector (52) located at a focal plane of the optical imaging system (Fig. 2), the imaging detector being responsive to electromagnetic radiation (e.g., X-ray, ultraviolet, visible, infrared, MMW (millimeter) radiation, microwave frequencies, and radio waves, wherein these waves occupy various portions of electromagnetic spectrum and differs only in frequency and length) as discussed above.l
Cook’s optical imaging system utilizes infrared and MMW (millimeter) radiation (inherently includes a preferred/designated/central wavelength as an operating wavelength of the optical imaging system associated with the infrared and MMW (millimeter) radiation) as discussed above.
Furthermore, Poon et al teaches the optical imaging system at least comprising
the (modified) Schmidt corrector lens (351), in order to correct an optical aberration in the image light as discussed above.
Furthermore, the combination of Cook in view of Poon et al teaches, wherein the modified-Schmidt corrector lens includes the first side having the curved surface configured to direct the electromagnetic radiation and the second side having the stepped surface including the one or more stepped zones positioned to maintain the substantially constant thickness along the radius (same as a diameter divided by 2) of the corrector lens, in order to correct an optical aberration in the image light as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the optical imaging system as taught by Cook to incorporate/combine Poon et el’s teaching as above so that an amount of gain (due to the correction of the optical aberration) provided by the modified-Schmidt corrector lens could very well correspond to the diameter of the corrector lens, thereby maximizing the correction of the optical aberration during the directed electromagnetic radiation from the infrared and MMW (millimeter) wave radiation.	
Regarding claims 4 and 12, Cook discloses, wherein a first side/surface (32) of an optical element (30) includes an anti-reflective material/layer to minimize the electromagnetic radiation reflections (due to anti-reflective material reducing the electromagnetic radiation) (Figs. 1a-1b; paras. [0020-0021]; see also Cook’s claim 9).
Furthermore, Poon et al teaches the optical imaging system at least comprising
the (modified) Schmidt corrector lens (351), in order to correct an optical aberration in the image light as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the optical imaging system as taught by Cook to incorporate/combine Poon et al’s teaching as above, and arrange the modified-Schmidt corrector lens in a preferred position, so that the second side of the modified- Schmidt corrector lens includes the anti-reflective layer, in order to minimize electromagnetic radiation reflections and correct an optical aberration in the image light as discussed above.
Regarding claim 10, Cook discloses an optical imaging system comprising:
the imaging detector (52) located at the focal plane of the optical imaging system (Fig. 2), the imaging detector being responsive to electromagnetic radiation (e.g., X-ray, ultraviolet, visible, infrared, MMW (millimeter) radiation, microwave frequencies, and radio waves, wherein these waves occupy various portions of electromagnetic spectrum and differs only in frequency and length), 
wherein the field lens (40) includes the first side (42) having a curved surface configured to direct the electromagnetic radiation and the second side (44) having the stepped/flat surface including one or more stepped zone(s) positioned to maintain a substantially constant thickness along a radius of the field lens (Fig. 1a) as discussed above.
Cook’s optical imaging system utilizes infrared and MMW (millimeter) radiation (inherently includes a preferred/designated/central wavelength as an operating wavelength of the optical imaging system associated with the infrared and MMW (millimeter) radiation) as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of the optical imaging teachings as taught by Cook to readily  realize/recognize, wherein a depth of each stepped zone corresponds to the central operating wavelength of the system, as a matter of simple design choice/preference.

Regarding claim 15, Cook discloses wherein the imaging detector is a focal plane
array sensor (paras. [0027-0028]).
Regarding claim 16, Cook discloses, wherein the imaging detector is responsive to electromagnetic radiation in a wavelength range of millimeters (paras. [0017], [0020]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of the optical imaging teachings as taught by Cook to easily realize/recognize that the imaging detector is responsive to electromagnetic radiation in the wavelength range of approximately 5 - 50 millimeters, as a matter of simple design choice/preference.
Regarding claim 17, Cook discloses a primary reflector (20) configured to reflect the electromagnetic radiation towards the field lens (para. [0019]).
Furthermore, Poon et al teaches the optical imaging system at least comprising
the (modified) Schmidt corrector lens (351), in order to correct an optical aberration in the image light as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the optical imaging system as taught by Cook to incorporate/combine Poon et el’s teaching as above so that the primary reflector is configured to reflect the electromagnetic radiation directed by the modified-Schmidt corrector lens towards the field lens, in order to correct an optical aberration in the image light.
Regarding claim 18, Cook discloses, wherein the imaging detector (52) is interposed between the field lens (40) and the primary reflector (20) (Fig. 2).
Furthermore, Poon et al teaches the optical imaging system at least comprising
the (modified) Schmidt corrector lens (351), in order to correct an optical aberration in the image light as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the optical imaging system as taught by Cook to incorporate/combine Poon et el’s teaching as above, and arrange the modified-Schmidt corrector lens in a preferred position, so that the imaging detector (52) is interposed between the field lens (40) and the modified-Schmidt corrector lens, in order to correct an optical aberration in the image light.
Regarding claim 19, Cook discloses, wherein the imaging detector is a focal plane
array (implicitly includes a two-dimensional array of pixels) sensor (paras. [0027-0028]).
Furthermore, it is fundamentally well known in the art that each pixel in the focal plane array inherently includes a width size.

Moreover, Cook’s optical imaging system utilizes infrared and MMW (millimeter) radiation (inherently includes a preferred/designated/central wavelength as an operating wavelength of the optical imaging system associated with the infrared and MMW (millimeter) radiation) as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of the optical imaging teachings as taught by Cook to easily realize/recognize that each pixel having a width approximately equal to one half of the central (designated) operating wavelength of the system, as a matter of simple design choice/preference.

8.	Claim 7 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Cook (2003/0206338 A1) and Poon et al (2016/0041390 A1) as applied to claim 1 above, and further in view of Kim et al (2020/0069177 A1). 
Regarding claim 7, Cook does not seem to particularly disclose: 
wherein the corrector lens is fabricated using a 3-axis Computer Numerical Control (CNC) machine.
However, Kim et al teaches device/methods for measurement and correction of high-order optical aberration for a contact lens comprising:
wherein a lens is fabricated using Computer Numerical Control (CNC) machine, and made by 3D printing (e.g., injection molding) to have the selected surface profile, in order to compensate for high-order aberrations and methods and devices that can accurately measure high-order aberrations so that proper corrective lenses can be designed and/or made (paras. [0195], [0005]).
Note: conventional lens inherently comprises a 3D (3-axis correspond to Length, Width, Thickness/Height for 3D) shape, because all conventional lens have three dimensions consisting of length, width, and most importantly thickness/height.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the optical imaging system as taught by Cook to incorporate/combine Kim et al’s teaching as above, so that the corrector lens is fabricated/constructed/made by using the 3-axis/3D Computer Numerical Control (CNC) machine, in order to compensate for high-order aberrations and methods and devices that can accurately measure high-order aberrations so that proper corrective lenses can be designed and/or made.

9.	Claim 8 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Cook (2003/0206338 A1) and Poon et al (2016/0041390 A1) as applied to claim 1 above, and further in view of Lin et al (2019/0377161 A1). 
Regarding claim 8, Cook does not seem to particularly disclose: 
wherein the corrector lens is fabricated from a plastic material.
However, Lin et al teaches optical lens imaging apparatus and electronic device comprising:
 additives can be selectively added into any one (or more) material of the lens elements, so as to change the transmittance of the lens element in a particular wavelength range, so that the stray light and chromatic aberration can be reduced, wherein the additives can be homogeneously mixed with a plastic material, and the lens elements can be made by the injection molding method (para. [0060]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the optical imaging system as taught by Cook to incorporate/combine 
Lin et al’s teachings as above, so that the corrector lens can be fabricated from the plastic material, in order to change the transmittance of the lens element in a particular wavelength range, so that the stray light and chromatic aberration can be reduced.

10.	Claims (5-6) and (13-14) are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Cook (2003/0206338 A1) and Poon et al (2016/0041390 A1) as applied to claims 4 and 12 above, respectively, and further in view of WEI (2021/0359236 A1). 
Regarding claims 5 and 13, Cook does not seem to particularly disclose:
wherein the anti-reflective layer includes a plurality of anti-reflective holes drilled into the second side of the modified-Schmidt corrector lens.
However, WEI et al teaches flexible substrate and manufacturing method comprising:
an anti-reflective flexible substrate, wherein a size of a plurality of holes of the anti-reflective layer (130) is 0.1-10 micrometers, so that the anti-reflection layer is configured to refract and block light from entering the substrate, thereby solving problems in the prior art, such as low efficiency, complicated processes, difficulty of increasing sizes, and high reflectivity (abs.; Fig. 1; paras. [0042], [0006]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the optical imaging system as taught by Cook to incorporate/combine Poon et al and WEI’s teachings as above, so that the anti-reflective layer includes the plurality of anti-reflective holes drilled into the second side of the modified-Schmidt corrector lens, so that the anti-reflection layer is configured to refract and block light from entering the substrate, thereby solving problems in the prior art, such as low efficiency, complicated processes, difficulty of increasing sizes, and high reflectivity.
Regarding claims 6 and 14, Cook discloses an optical imaging system comprising:
an imaging detector (52) located at a focal plane of the optical imaging system (Fig. 2), the imaging detector being responsive to electromagnetic radiation (e.g., X-ray, ultraviolet, visible, infrared, MMW (millimeter) radiation, microwave frequencies, and radio waves, wherein these waves occupy various portions of electromagnetic spectrum and differs only in frequency and wave length) (abs.; Figs. 1-2; paras. [0017], [0022]).
Furthermore, WEI teaches the plurality of anti- reflective/transmissive holes (130) as discussed above, wherein the plurality of anti- reflective/transmissive holes is configured with dimensions and spacing (see Fig. 1, 130).
Moreover, Cook’s optical imaging system utilizes infrared and MMW (millimeter) radiation (inherently includes a preferred/designated/central wavelength as an operating wavelength of the optical imaging system associated with the infrared and MMW (millimeter) radiation) as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the optical imaging system as taught by Cook to incorporate/combine WEI’s teachings as above, so that each of the plurality of anti- reflective/transmissive holes is configured with dimensions and spacing corresponding to the frequency of the electromagnetic radiation and/or the preferred/designated/central operating wavelength of the system.

11.	Claim 20 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Cook (2003/0206338 A1) and Poon et al (2016/0041390 A1) as applied to claim 19 above, and further in view of Worley et al (9,766,462 B1). 
Regarding claim 20, Cook discloses, wherein the imaging detector is a focal plane
array (implicitly includes a two-dimensional array of pixels) sensor (paras. [0027-0028]).
Cook does not seem to particularly disclose:
a transceiver coupled to the imaging detector; and 
wherein the imaging detector includes a first pixel (implicit) of the array being associated with a first communication channel of the transceiver, and a second pixel (implicit) of the array being associated with a second communication channel of the transceiver.
However, Worley et al teaches controlling display layers of HMD system, comprising:
wherein a communication channel (401) is a wireless communication channel, and electronic device (400) includes a transceiver (410) and the HMD system (450) includes a transceiver (456) to establish the wireless communication channel between the devices, wherein the transceivers (410 and 456) is a device including both a transmitter and a receiver, wherein the transceivers may be radio frequency (RF) transceivers, and alternatively, other types of transceivers and communication channels can be for communication between the two devices, in order to adjust a transparency setting of a second display layer from a first value to a second value to cause the second display layer to be opaque to limit an amount of light that passes through the lens for viewing the at least one image on the first display layer, thereby (intuitively) controlling head mounted display (HMD) systems (abs.; Fig. 4; col. 7, lines 22-30).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the optical imaging system as taught by Cook to incorporate/combine Worley et al’s teachings as above, so that the transceiver is coupled to the imaging detector; and wherein the imaging detector includes a first pixel (implicit) of the array being associated with the first communication channel of the transceiver, and a second pixel (implicit) of the array being associated with the second communication channel of the transceiver, in order to adjust a transparency setting of a second display layer from a first value to a second value to cause the second display layer to be opaque to limit an amount of visible light that passes through the lens for viewing the at least one image on the first display layer, thereby (intuitively) controlling head mounted display (HMD) systems.

Conclusion
12. 	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Cook (9,565,372 B2), compact short flat-field Schmidt optics for mm-wave operation.
B) 	Konrad (2015/0181487 A1), Device/methods for determining when to switch between multiple communication modes of a transceiver subsystem.

13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

14.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/SHAWN S AN/Primary Examiner, Art Unit 2483